Hooker, J.
The circuit court in chancery granted to complainant a decree of divorce, referring the subject of *45alimony to a commissioner, with direction to take proofs and report the amount of real and personal property possessed by the defendant. He reported the real property as of the value of $3,350, and that the personal property was worth $1,140, making a total of $4,490; whereupon the court decreed that the defendant.pay to the complainant within 90 days, in cash, the sum of $1,400. The complainant has appealed, claiming the amount inadequate.
' The proofs were taken in open court, and were ex parte. We may take judicial notice that no man whose property consists of a farm, and the personal property usually owned by a farmer, and which all amounts to but $4,490, can raise and pay $1,400 in cash without serious embarrassment. We think complainant should have been satisfied with the decree, which is hereby affirmed, without costs to either party.
The other Justices concurred.